Fourth Court of Appeals
                                   San Antonio, Texas
                                        November 6, 2014

                                       No. 04-13-00887-CV

Aurora A. RODRIGUEZ, Israel Rodriguez, Edelmiro Romeo Alvarez, Silverio Simon Alvarez,
Anita Irma Guerra, Emilio Roman Alvarez, Adrian Alvarez, Teodoro Alvarez, Jr., and Primitivo
                                         Alvarez,
                                       Appellants

                                                 v.

                                     Ventura HERNANDEZ,
                                            Appellee

                   From the 381st Judicial District Court, Starr County, Texas
                                  Trial Court No. DC-11-423
                          Honorable Jose Luis Garza, Judge Presiding

                                          ORDER

       Because the reporter’s record filed in this appeal did not contain any exhibits, we
informally requested the court reporter to supplement the record with the exhibits. On
November 3, 2014, the court reporter electronically filed a supplemental reporter’s record
containing the exhibits; however, the copies of most of the exhibits are not visible. It is therefore
ORDERED that the trial court clerk file the original exhibits in this appeal no later than ten days
from the date of this order. See TEX. R. APP. P. 34.6(g).
                                                             Per
                                                                     PER CURIAM


       ATTESTED TO:____________________________
                       Keith E. Hottle, Clerk of Court